DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of January 11, 2021.  Claims 1-20 are presented for examination, with Claims 1 and 11 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1, 10, and 15 are objected to because of the following informalities:
	
	In Claim 1,	line 9, “without from the power line” should be --without the power line--.
	In Claim 11,	line 9, “without from the power line” should be --without the power line--.
	In Claim 15, 	line 3, “contact” should be --terminal--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0119277 (“Peng”) in view of U.S. Patent Publication No. 2016/0165702 (“Lai”).
	Regarding Claim 1, Peng discloses a light emitting diode lamp (Fig. 1; [0019]) comprising: 
	at least one LED (20; [0019]), and 
	an LED driver (10) comprising: 
	at least two terminals (102,104), having a power input terminal and a power output terminal, wherein the power input terminal and the power output terminal are externally coupled to a power line (102,104; [0021]), 
	a burning processor (126+128), configured to receive a burning activation data of a burning signal (314) through the power input terminal or the power output terminal from the power line (102; [0020]), and directly and externally receive a burning address data of the burning signal (316; [0020]), and 
	an address memory (124; [0021]), 
	wherein when a burning function of the burning processor is activated by the burning activation data (314), the burning processor (126+128) converts the burning address data (316) into a local address data (312; [0028]) and burns the local address data (312) into the address memory (124) so that the LED lamp operates in a burning mode ([0029]), 
	wherein after the local address data are completely burned into the address memory, the LED lamp operates in a lighting mode from the burning mode ([0019]; [0026]-[0027]; [0034]).
	Although Peng discloses directly and externally receiving a burning address data of the burning signal (316; [0020]), Peng fails to disclose that the receiving is “without the power line”.
	However, Lai, in the same field of endeavor, teaches that the receiving is without the power line (via 221; see 221-225 in Fig. 2; [0079]-[0080]; [0084], lines 7-10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the means for receiving directly and externally a burning address data of the burning signal as disclosed by Peng, and modified it so that the receiving is without the power line as taught by Lai, in order to provide an LED driver which can be easily programmed to apply one or more configuration settings and/or operating parameters, as evidenced by Lai ([0062]).

	Regarding Claim 2, Peng further discloses wherein the burning processor (126+128 in Fig.1; [0021]; [0028]) comprises: 
	a burning signal receiver (128), configured to receive the burning activation data and the burning address data ([0028]), and 
	a burning address controller (126), coupled to the burning signal receiver (128) and the address memory (124), 
	wherein when the burning address controller (126) receives the burning activation data (314) to activate the burning function, the burning address controller receives the burning address data (316), converts the burning address data (316) into the local address data (312), and burns the local address data (312) into the address memory (124; [0029]).

	Regarding Claim 3, the combination of Peng in view of Lai further teaches wherein the number of the at least two terminals of the LED driver is two (102,104; [0021] of Peng); the burning processor (126+128; [0020] of Peng) receives the burning activation data in a contact manner (314 in Peng), and receives the burning address data in a contactless manner (316 of Peng as modified by Lai).

	Regarding Claim 4, the combination of Peng in view of Lai further teaches wherein the number of the at least two terminals (102,104; [0021] of Peng) of the LED driver is three (Peng as modified by Lai); the burning processor (126+128; [0020] of Peng) receives the burning activation data in a contact manner (314 in Peng), and receives the burning address data in a contact manner (316 of Peng).

	Regarding Claim 5, the combination of Peng in view of Lai further teaches wherein the LED driver (10 in Peng) has a third terminal (Peng as modified by Lai); the burning processor (126+128; [0020] of Peng) directly and externally receives the burning address data through the third terminal (316 of Peng as modified by Lai).

	Regarding Claim 6, the combination of Peng in view of Lai further teaches wherein the burning address data is a radio-wave data or a light-wave data (RF data received via 221 in Lai; [0079]-[0080]).

	Regarding Claim 7, the combination of Peng in view of Lai further teaches wherein the burning activation data is a carrier-wave data (received via 221 in Lai; [0079]-[0080]).

	Regarding Claim 8, Peng further discloses wherein the LED driver (10 in Fig. 1) further comprises: 
	a lighting processor (116+118), externally connected to the power line, and configured to receive a lighting signal with an address data and a lighting data (310) through the power line ([0023]-[0024]), and 
	wherein when the burning function of the burning processor (126+128) is activated ([0028]), the lighting processor (116+118) is disabled; after the local address data are completely burned into the address memory, the burning processor (126+128) is disabled and the lighting processor (116+118) drives the at least one LED (10) to work in the lighting mode according to the lighting signal (310; [0027]-[0028]).

	Regarding Claim 9, Peng further discloses wherein when the burning signal receiver (128) determines that a voltage of the burning address data (316) is greater than a first predetermined threshold voltage, the burning address controller (126) receives the burning address data ([0031]).

	Regarding Claim 10, Peng further discloses wherein when the burning signal receiver (128) determines that a voltage of the burning activation data (314) is greater than a second predetermined threshold voltage, the burning address controller (126) activates the burning function ([0029]; [0031]).

	Regarding Claim 11, Peng discloses a light emitting diode lamp (Fig. 1; [0019]) comprising: 
	at least one LED (20; [0019]), and 
	an LED driver (10), having at least two terminals (102,104), the LED driver comprising: 
	at least two terminals (102,104), having a power input terminal and a power output terminal, wherein the power input terminal and the power output terminal are externally coupled to a power line (102,104; [0021]), 
	a burning processor (126+128), configured to receive a burning activation data of a burning signal (314) through the power input terminal or the power output terminal from the power line (102; [0020]), and directly and externally receive a burning address data of the burning signal (316; [0020]), and 
	an address memory (124; [0021]), 
	wherein when a burning function of the burning processor is activated by the burning activation data (314), the burning processor (126+128) converts the burning address data (316) into a local address data (312; [0028]) and burns the local address data (312) into the address memory (124) so that the LED lamp operates in a burning mode ([0029]), 
	wherein after the local address data are completely burned into the address memory, the LED lamp operates in a lighting mode from the burning mode ([0019]; [0026]-[0027]; [0034]).
	Although Peng discloses directly and externally receiving a burning address data of the burning signal (316; [0020]), Peng fails to disclose that the receiving is “without the power line”.
	However, Lai, in the same field of endeavor, teaches that the receiving is without the power line (via 221; see 221-225 in Fig. 2; [0079]-[0080]; [0084], lines 7-10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the means for receiving directly and externally a burning address data of the burning signal as disclosed by Peng, and modified it so that the receiving is without the power line as taught by Lai, in order to provide an LED driver which can be easily programmed to apply one or more configuration settings and/or operating parameters, as evidenced by Lai ([0062]).

	Regarding Claim 12, Peng further discloses wherein the burning processor (126+128 in Fig.1; [0021]; [0028]) comprises: 
	a burning signal receiver (128), configured to receive the burning activation data and the burning address data ([0028]), and 
	a burning address controller (126), coupled to the burning signal receiver (128) and the address memory (124), 
	wherein when the burning address controller (126) receives the burning activation data (314) to activate the burning function, the burning address controller receives the burning address data (316), converts the burning address data (316) into the local address data (312), and burns the local address data (312) into the address memory (124; [0029]).

	Regarding Claim 13, the combination of Peng in view of Lai further teaches wherein the number of the at least two terminals of the LED driver is two (102,104; [0021] of Peng); the burning processor (126+128; [0020] of Peng) receives the burning activation data in a contact manner (314 in Peng), and receives the burning address data in a contactless manner (316 of Peng as modified by Lai).

	Regarding Claim 14, the combination of Peng in view of Lai further teaches wherein the number of the at least two terminals (102,104; [0021] of Peng) of the LED driver is three (Peng as modified by Lai); the burning processor (126+128; [0020] of Peng) receives the burning activation data in a contact manner (314 in Peng), and receives the burning address data in a contact manner (316 of Peng).

	Regarding Claim 15, the combination of Peng in view of Lai further teaches wherein the LED driver (10 in Peng) has a third terminal (Peng as modified by Lai); the burning processor (126+128; [0020] of Peng) directly and externally receives the burning address data through the third terminal (316 of Peng as modified by Lai).

	Regarding Claim 16, the combination of Peng in view of Lai further teaches wherein the burning address data is a radio-wave data or a light-wave data (RF data received via 221 in Lai; [0079]-[0080]).

	Regarding Claim 17, the combination of Peng in view of Lai further teaches wherein the burning activation data is a carrier-wave data (received via 221 in Lai; [0079]-[0080]).

	Regarding Claim 18, Peng further discloses wherein the LED driver (10 in Fig. 1) further comprises: 
	a lighting processor (116+118), externally connected to the power line, and configured to receive a lighting signal with an address data and a lighting data (310) through the power line ([0023]-[0024]), and 
	wherein when the burning function of the burning processor (126+128) is activated ([0028]), the lighting processor (116+118) is disabled; after the local address data are completely burned into the address memory, the burning processor (126+128) is disabled and the lighting processor (116+118) drives the at least one LED (10) to work in the lighting mode according to the lighting signal (310; [0027]-[0028]).

	Regarding Claim 19, Peng further discloses wherein when the burning signal receiver (128) determines that a voltage of the burning address data (316) is greater than a first predetermined threshold voltage, the burning address controller (126) receives the burning address data ([0031]).

	Regarding Claim 20, Peng further discloses wherein when the burning signal receiver (128) determines that a voltage of the burning activation data (314) is greater than a second predetermined threshold voltage, the burning address controller (126) activates the burning function ([0029]; [0031]).













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2008/0041930 (“Smith”) relates to a device configuration with RFID.
	U.S. Patent Publication No. 2017/0238397 (“Green”) relates to a lighting unit with near field communication capabilities.
	U.S. Patent Publication No. 2010/0213876 (“Adamson”) relates to lighting control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO C FERNANDEZ/Examiner, Art Unit 2844     

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844